                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIAM WARD, B46539                                    )
                                                        )
                          Plaintiff,                    )
                                                        )
        vs.                                             )        Case No. 18-cv-1988-NJR
                                                        )
JOHN BALDWIN,                                           )
LASHBROOK, and                                          )
SANDRA FUNK,                                            )
                                                        )
                          Defendants.                   )

                              MEMORANDUM AND ORDER

        On November 14, 2018, Plaintiff’s Motion for Leave to Proceed in forma pauperis was denied, and

Plaintiff was ordered to pay the full filing fee of $400.00 for this action no later than December 5, 2018

(Doc. 7). Plaintiff was clearly warned in that Order that failure to do so would result in dismissal of this

case. The date to pay the full filing fee has passed, and Plaintiff has paid nothing. As a result, this action is

DISMISSED without prejudice for Plaintiff’s failure to comply with an Order of this Court. See FED. R.

CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th

Cir. 1994).

        This dismissal shall NOT count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C.

§ 1915(g). Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action was

filed, thus the filing fee of $400 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). Accordingly, the agency having custody of the plaintiff is directed to

remit the $400.00 filing fee from his prison trust fund account if such funds are available. If he does not

have $400.00 in his account, the agency must send an initial payment of 20% of the current balance or the

average balance during the past six months, whichever amount is higher. Thereafter, the agency shall begin

forwarding monthly payments of 20% of the preceding month’s income credited to Plaintiff’s trust fund

account (including all deposits to the inmate account from any source) until the statutory fee of $400.00 is


                                                       1
paid in its entirety. The agency having custody of Plaintiff shall forward payments from Plaintiff’s account

to the Clerk of Court each time the Plaintiff’s account exceeds $10.00 until the $400.00 filing fee is paid.

Payments shall be mailed to: Clerk of the Court, United States District Court for the Southern District of

Illinois. The Clerk is DIRECTED to mail a copy of this Order to the Trust Fund Officer at the Menard

Correctional Center upon entry of this Order.

        All pending motions are DENIED as moot. The Clerk’s Office is DIRECTED to close this case

and enter judgment.

        IT IS SO ORDERED.

        DATED: December 13, 2018

                                                          ___________________________
                                                          NANCY J. ROSENSTENGEL
                                                          United States District Judge




                                                     2
